Citation Nr: 0011353	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-12 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for patellofemoral syndrome of the left knee.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from December 1981 to 
July 1992.

The instant appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for service 
connection for bilateral hearing loss and granted claims for 
service connection for patellofemoral syndrome of the left 
and right knee.  Noncompensable disability evaluations were 
assigned for the left and right knee.  In an October 1997 
rating decision, an increased rating, to 10 percent, was 
granted for each knee.  Since this claim has not been 
withdrawn, an increased rating above 10 percent for each knee 
remains at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded).

The Board of Veterans' Appeals (Board) notes that the veteran 
also initiated an appeal as to a claim for entitlement to 
service connection for esophageal reflux.  However, as the 
veteran never completed his appeal by filing an appeal 
statement (VA Form 9 or its equivalent) as to that issue, it 
will not be addressed in this decision.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board notes that this 
issue was listed in the April 2000 informal hearing 
presentation before the Board.  However, that document cannot 
be considered a substantive appeal as it was filed with the 
Board and not the RO.  See 38 C.F.R. § 20.300 (1999).


FINDINGS OF FACT

1.  The veteran's service-connected patellofemoral syndrome 
of the left knee is currently manifested by complaints of 
pain, swelling, and giving way, with objective evidence of 
tenderness, crepitus, essentially full range of motion with 
pain on full flexion, and no instability. 

2.  The veteran's service-connected patellofemoral syndrome 
of the right knee is currently manifested by complaints of 
pain, swelling, and giving way, with objective evidence of 
tenderness, crepitus, essentially full range of motion with 
pain on full flexion, and no instability.

3.  The competent medical evidence of record does not show, 
for either ear, auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz at 26 
decibels or greater, or for one of the frequencies at 40 
decibels or greater, or a speech recognition score using the 
Maryland CNC Test to be less than 94 percent.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected patellofemoral syndrome of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected patellofemoral syndrome of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

3.  The claim for entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left and right knee patellofemoral syndrome

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  VA 
examinations and radiological evaluations were performed 
pursuant to his claim for benefits.  Service medical records 
and VA and private treatment records have been associated 
with the claims folder.  The Board concludes that no further 
development is warranted.  For these reasons, the Board finds 
that VA's duty to assist the appellant, 38 U.S.C.A. § 5107(a) 
(West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

The Board has reviewed all the evidence of record, including 
service medical records, VA examination reports and treatment 
records, private medical records, testimony presented by the 
veteran during an August 1996 hearing before RO personnel, 
and written statements from the veteran and his 
representative.  The service medical records show complaints 
of pain in both knees and include a negative X-ray report.  

The June 1995 VA examination report noted that the veteran 
complained of intermittent bilateral knee problems.  He was 
using a cane to assist with walking, and he reported 
increased pain ascending and descending stairs or arising 
after sitting for a prolonged period of time.  He had pain 
with one-legged squatting, full range of motion, and no 
evidence of effusion.  There was no instability or joint line 
tenderness on examination.  X-rays of the knees were 
negative.  The impression was bilateral patellofemoral pain 
syndrome.

During his August 1996 hearing, the veteran reported pain, 
swelling, and giving way in the knees.  He reported that he 
was currently employed by the water department and that he 
had no current treatment aside from taking Tylenol.  He 
reported that his knees swelled two to three times every two 
weeks and that he used ice or a heating pack for relief.  He 
reported that he used a type of exercise bike called a 
cardioglide for exercise.

During a September 1996 VA general medical examination the 
veteran reported problems arising from a sitting position 
with pain in the volar portion of the knee.  He reported 
feeling a grinding sensation.  Examination revealed crepitus 
palpable on passive movements and pain in the volar area of 
the knee.  There was no edema, erythema, fluid accumulation 
or tendon inflammation.  During an orthopedic examination, he 
reported swelling, giving way, and pain in the knees.  He 
took Tylenol and Motrin occasionally which did not fully 
alleviate his symptoms.  He denied locking, catching, or 
mechanical symptoms.  Range of motion was 5 degrees of 
hyperextension to 135 degrees of flexion with pain on full 
flexion.  Both knees were stable on testing.  The knees were 
tender to palpation over the patella and the anteromedial 
joint line, but there was no tenderness along the direct 
medial or lateral joint line.  X-rays were once again normal.  
The impression was patellofemoral pain syndrome.

Each knee is currently evaluated as 10 percent disabling 
under Diagnostic Code 5257 as analogous to impairment of the 
knee manifested by recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  
Diagnostic Code 5257 provides a 10 percent rating for slight 
symptoms, a 20 percent rating for moderate symptoms, and a 30 
percent rating for severe symptoms.  Id.  The Board does not 
find that the evidence supports a rating in excess of the 
currently assigned 10 percent disability rating under 
Diagnostic Code 5257.  The 1995 and 1996 VA examinations 
found no subluxation or instability.  When the available 
evidence is viewed in its entirety, there is no evidence of 
significant instability or lateral subluxation.  Thus, the 
Board finds that a higher evaluation is not warranted under 
this Diagnostic Code.

The Board has considered the application of other Diagnostic 
Codes.  Separate ratings can be granted based on limitation 
of motion apart from a rating based on Diagnostic Code 5257 
for instability.  VAOPGCPREC 23-97 (July 1, 1997).  Where 
limitation of motion of a major joint like the knee is 
noncompensable under the applicable Diagnostic Codes for 
limitation of motion and arthritis is confirmed by X-ray, "a 
rating of 10 pct is for application for each such major joint 
. . . affected by limitation of motion."  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  Arthritis has not been found on 
X-ray.  Given this fact, the Board finds that neither knee 
should be separately rated 10 percent disabling for 
limitation of motion with arthritis substantiated by X-ray 
findings.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1999).  

Ratings for limitation of extension of the leg range from 0 
to 50 percent based upon the degree to which extension is 
limited.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  
For the lowest, noncompensable, rating under Diagnostic Code 
5261, extension of the knee must be limited to 5 degrees.  
For a compensable, or 10 percent, evaluation extension of the 
knee must be limited to 10 degrees.  The medical evidence of 
record shows that the veteran has essentially full range of 
motion of the knees.  As the recent evidence does not show 
that veteran's extension of either knee is limited, a 
compensable rating is not warranted under Diagnostic Code 
5261.

Ratings for limitation of flexion of the leg range from 0 to 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  
Again, those ratings are based on the degree to which flexion 
is limited.  For the lowest, noncompensable, rating under 
Diagnostic Code 5260, flexion of the knee must be limited to 
60.  The medical evidence reveals that the veteran's range of 
motion of both knees is full and that the only pain noted is 
with full flexion.  Therefore, a compensable rating is not 
warranted under Diagnostic Code 5260.

The Board has also considered the application of other 
Diagnostic Codes referable to the knee.  As there was no 
evidence of ankylosis of the knee, Diagnostic Code 5256 is 
not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1998).  Likewise, there is no medical evidence of dislocated 
or removed semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum, as residuals of the service-
connected left knee injury.  Thus, Diagnostic Codes 5258, 
5259, 5262, and 5263 are not for application.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  

The evidence of record shows that the primary symptoms of the 
veteran's knee disability is pain, tenderness, and crepitus.  
For these symptoms, the veteran is currently in receipt of a 
10 percent evaluation for each knee.  The medical evidence 
does not show swelling, deformity, atrophy, or instability.  
Although he reported that he used a cane for support and that 
he had trouble arising from a squatting position, he also 
stated that his only current treatment was the occasional use 
of over-the-counter pain medication.  Further, the only pain 
noted on examination was on palpation or at full flexion, 
thus, the Board concludes that there is not pain which 
warrants an increased rating under on 38 C.F.R. §§ 4.40, 
4.45, or 4.59.  The veteran testified that he is able to 
perform his job despite his knee problems.  Finally, VA and 
private treatment records do not show any significant left or 
right knee treatment.  For these reasons, a higher evaluation 
for either knee is not warranted based on 38 C.F.R. §§ 4.40, 
4.45, or 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) held that 
the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The Board notes that it has recharacterized the issue on 
appeal in order to comply with Fenderson.  As in Fenderson, 
the RO in this case misidentified the issues on appeal as 
claims for increased disability ratings, rather than as a 
disagreement with the original rating award for this 
condition.  However, the RO's statement of the case and the 
subsequent supplemental statements of the case provided the 
veteran with the appropriate, applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of an initial disability evaluation for this 
condition.  In addition, the veteran's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the veteran in 
recharacterizing the issues on appeal to properly reflect the 
veteran's disagreement with the initial disability evaluation 
assigned to his service-connected left and right knee 
disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
in excess of 10 percent for either knee.  Fenderson, 12 Vet. 
App. at 126.  Accordingly, the Board finds that a higher 
evaluation than 10 percent is not warranted for either the 
left or the right knee under the regulations.

Bilateral hearing loss

The appellant contends, in substance, that he has service-
connected bilateral hearing loss because he was exposed to 
loud sounds in service from the firing of Howitzers and now 
he cannot hear people speaking to him unless they speak 
loudly.  In order to establish service connection for a 
disability, there must be objective evidence which 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
Certain chronic diseases, including sensorineural hearing 
loss, may be service-connected if manifested to a degree of 
10 percent or more within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (1999).

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

"[I]n order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995)(citations omitted).

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation, while not a medical definition of hearing 
loss, does define hearing disability for VA compensation 
purposes.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss).

The Board has reviewed all the evidence of record, including 
service medical records, VA examination reports and treatment 
records, private medical records, testimony presented by the 
veteran during an August 1996 hearing before RO personnel, 
and written statements from the veteran and his 
representative.  None of this evidence reveals competent 
medical evidence of a hearing loss disability for VA 
compensation purposes.

On the authorized VA audiological evaluation in September 
1996, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
10
20
LEFT
15
20
20
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

There are no audiometry findings which show an auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz at 40 decibels or greater; auditory thresholds for 
at least three of the frequencies 500, 1000, 2,000, 3,000, or 
4,000 Hertz at 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test to be less than 94 
percent.  Thus, bilateral hearing loss compatible with 
38 C.F.R. § 3.385 has not been shown.

Therefore, the Board finds that the claim is not well-
grounded as there is no medical evidence of a current hearing 
disability in either ear.  Because the veteran is a layperson 
with no medical training or expertise, his contentions 
standing alone do not constitute competent medical evidence 
of a current disability.  See Espiritu v. Derwinski, 2 Vet-
App. 492, 494-5 (1992).

The veteran has not submitted competent medical evidence 
establishing that he currently has disabling hearing loss.  
Therefore, his claim for service connection must be denied as 
not well grounded.  The Board is not aware of the existence 
of additional relevant evidence that could serve to well 
ground the veteran's claim.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a)(West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion here as sufficient to inform the veteran 
of the elements necessary to well ground his claim and to 
explain why his current attempt fails.


ORDER

Claims for entitlement to initial disability evaluations in 
excess of 10 percent for patellofemoral syndrome of the left 
and right knee are denied.  A claim for entitlement to 
service connection for bilateral hearing loss is also denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

